Notice of Pre-AIA  or AIA  Status
The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA .
This action is in response to Applicant’s arguments filed on July 1, 2021.
Claims 1-26 are canceled.
Claims 27-47 are being examined in this office action.

Information Disclosure Statement
The information disclosure statement (IDS) submitted on July 1, 2021 was filed after the mailing date of the Non-final Office Action on April 2, 2021.  The submission is in compliance with the provisions of 37 CFR 1.97.  Accordingly, the information disclosure statement is being considered by the examiner.
It is desirable to avoid the submission of long lists of documents if it can be avoided. Clearly irrelevant and marginally pertinent cumulative information should be eliminated. If a long list is submitted, those documents which have been specifically brought to applicant's attention and/or are known to be of most significance should be highlighted. See Penn Yan Boats, Inc. v. Sea Lark Boats, Inc., 359 F. Supp. 948, 175 USPQ 260 (S.D. Fla. 1972), affd, 479 F.2d 1338, 178 USPQ 577 (5th Cir. 1973), cert. denied, 414 U.S. 874 (1974). But cf. Molins PLC v. Textron Inc., 48 F.3d 1172, 33 USPQ2d 1823 (Fed. Cir. 1995). See MPEP 2004. 
Applicant's duty of disclosure of material and information is not satisfied by presenting a patent examiner with "a mountain of largely irrelevant [material] from which he is presumed to have been able, with his expertise and with adequate time, to have 
The examiner is not afforded the time to thoroughly review each reference of the IDS of July1, 2021, given the number of references cited. By initialing each of the cited references on the accompanying 1449 form(s), the examiner is merely acknowledging the submission of the cited references and indicating that only a cursory review was made of the cited references.

Claim Rejections - 35 USC § 103
In the event the determination of the status of the application as subject to AIA  35 U.S.C. 102 and 103 (or as subject to pre-AIA  35 U.S.C. 102 and 103) is incorrect, any correction of the statutory basis for the rejection will not be considered a new ground of rejection if the prior art relied upon, and the rationale supporting the rejection, would be the same under either status.  
The following is a quotation of 35 U.S.C. 103 which forms the basis for all obviousness rejections set forth in this Office action:
A patent for a claimed invention may not be obtained, notwithstanding that the claimed invention is not identically disclosed as set forth in section 102, if the differences between the claimed invention and the prior art are such that the claimed invention as a whole would have been obvious before the effective filing date of the claimed invention to a person having 

The factual inquiries for establishing a background for determining obviousness under 35 U.S.C. 103 are summarized as follows:
1. Determining the scope and contents of the prior art.
2. Ascertaining the differences between the prior art and the claims at issue.
3. Resolving the level of ordinary skill in the pertinent art.
4. Considering objective evidence present in the application indicating obviousness or nonobviousness.
This application currently names joint inventors. In considering patentability of the claims the examiner presumes that the subject matter of the various claims was commonly owned as of the effective filing date of the claimed invention(s) absent any evidence to the contrary.  Applicant is advised of the obligation under 37 CFR 1.56 to point out the inventor and effective filing dates of each claim that was not commonly owned as of the effective filing date of the later invention in order for the examiner to consider the applicability of 35 U.S.C. 102(b)(2)(C) for any potential 35 U.S.C. 102(a)(2) prior art against the later invention.
Claims 27-29, 31-37, 39-45, and 47 is/are rejected under 35 U.S.C. 103 as being unpatentable over Hess et al. (US Pub. No. 2011/0192882 A1, herein, Hess) in view of Harris et al. (US Pub. No. 2010/0191262 A1, herein, Harris).
Regarding claim 27, Hess discloses a fastener cartridge (64, 318 – Figs. 3 and 67), comprising: 
a cartridge body (326) comprising a tissue-supporting deck (328) and cavities (334) defined in said tissue-supporting deck, said cavities comprising a first cavity (334); 
66 – Fig. 3) configured to move through said cartridge body during a firing stroke (Para [0176]); and 
fasteners (302, 413, 415 – Figs. 67 and 86-88) comprising a first fastener positioned in said first cavity (Fig. 67), said first fastener comprising: 
a base (426 – Fig. 86); 
a proximal leg (410); and 
a distal leg (410).
Hess does not expressly disclose the proximal leg, comprising: a first proximal segment extending from said base; and a second proximal segment extending from said first proximal segment, wherein a proximal angle is defined between said first proximal segment and said second proximal segment; and the distal leg, comprising: a first distal segment extending from said base; and a second distal segment extending from said first distal segment, wherein a distal angle is defined between said first distal segment and said second distal segment; wherein said first distal segment and said first proximal segment are different lengths, and wherein said proximal angle and said distal angle are different.
Hess does disclose that the length of the proximal leg can be different from the length of the distal leg (Para [0212]).
Harris teaches a proximal leg (14 – Fig. 4B), comprising: 
a first proximal segment (at 14) extending from said base (12); and 
a second proximal segment (20) extending from said first proximal segment, wherein a proximal angle (β) is defined between said first proximal segment and said second proximal segment; and 
16), comprising: 
a first distal segment (at 16) extending from said base (12); and 
a second distal segment (22) extending from said first distal segment, wherein a distal angle (θ) is defined between said first distal segment and said second distal segment; 
wherein said first distal segment and said first proximal segment are different lengths (“different lengths resulting in a staple that is asymmetrical in shape” – Para [0062]), and wherein said proximal angle and said distal angle are different (“changing the angle θ…to less than 90° while keeping end segment 22 substantially straight” – Para [0062]).
Therefore, it would be obvious to one of ordinary skill in the art, before the effective filling date of the applicant’s claimed invention to modify the fastener cartridge as disclosed by Hess so that the proximal leg, comprising: a first proximal segment extending from said base; and a second proximal segment extending from said first proximal segment, wherein a proximal angle is defined between said first proximal segment and said second proximal segment; and the distal leg, comprising: a first distal segment extending from said base; and a second distal segment extending from said first distal segment, wherein a distal angle is defined between said first distal segment and said second distal segment; wherein said first distal segment and said first proximal segment are different lengths, and wherein said proximal angle and said distal angle are different as taught by Harris in order to prevent rotation of the staple once implanted in tissue (Harris, Para [0062]).

Regarding claim 28, Hess in view of Harris teaches the fastener cartridge as recited above, wherein said second distal segment and said second proximal segment are different lengths (“end segments 20, 22 are of different lengths” – Harris, Para [0062]).
It would be obvious to one of ordinary skill in the art, before the effective filling date of the applicant’s claimed invention to modify the fastener cartridge as disclosed by Hess so that said second distal segment and said second proximal segment are different lengths as taught by Harris in order to prevent rotation of the staple once implanted in tissue (Harris, Para [0062]).

Regarding claim 29, Hess in view of Harris teaches the fastener cartridge as recited above, wherein said proximal leg and said distal leg are the same height (“staple legs 410 are substantially the same length” – Hess, Para [0212]).

Regarding claim 31, Hess in view of Harris teaches the fastener cartridge as recited above, wherein said proximal leg comprises a first tip (Harris, 26), wherein said distal leg comprises a second tip (Harris, 26), and wherein the longitudinal spread between said first tip and said second tip is different than the longitudinal length of said base (“staple legs 14, 16 can be expanded open to an angle less than or greater than 180°”, Harris – Para [0066], Fig. 5).
It would be obvious to one of ordinary skill in the art, before the effective filling date of the applicant’s claimed invention to modify the fastener cartridge as disclosed by Hess so that said proximal leg comprises a first tip, wherein said distal leg comprises a Harris, Para [0062]).

Regarding claim 32, Hess in view of Harris teaches the fastener cartridge as recited above, wherein said first cavity comprises: a proximal end wall; and a distal end wall, wherein said distal end wall and said proximal end wall are dimensioned apart to bias said proximal leg and said distal leg inwardly (Hess, Fig. 84).

Regarding claim 33, Hess in view of Harris teaches the fastener cartridge as recited above, wherein said cavities are arranged in a longitudinal row (Hess, Fig. 67).

Regarding claim 34, Hess in view of Harris teaches the fastener cartridge as recited above, wherein said firing member is movable distally along said longitudinal row during the firing stroke (Hess, Para [0176]).

Regarding claim 35, Hess discloses a fastener cartridge (64, 318 – Figs. 3 and 67), comprising: 
a cartridge body (326) comprising a tissue-supporting deck (328) and cavities (334) defined in said tissue-supporting deck, said cavities comprising a first cavity (334); 
a firing member (66 – Fig. 3) configured to move through said cartridge body during a firing stroke (Para [0176]); and 
302, 413, 415 – Figs. 67 and 86-88) comprising a first fastener positioned in said first cavity (Fig. 67), said first fastener comprising: 
a base (426 – Fig. 86); 
a proximal leg (410); and 
a distal leg (410).
Hess does not expressly disclose the proximal leg, comprising: a first proximal segment; and a second proximal segment wherein said first proximal segment and said second proximal segment are not collinear; and the distal leg, comprising: a first distal segment; and a second distal segment, wherein said first distal segment and said second distal segment are not collinear; wherein said first distal segment and said first proximal segment are different lengths, and wherein said second distal segment and said second proximal segment are different lengths.
Hess does disclose that the length of the proximal leg can be different from the length of the distal leg (Para [0212]).
Harris teaches a proximal leg (14 – Fig. 4B), comprising: 
a first proximal segment (at 14); and 
a second proximal segment (20), wherein said first proximal segment and said second proximal segment are not collinear (See β in Fig. 4B); and
a distal leg (16), comprising: 
a first distal segment (at 16); and 
a second distal segment (22), wherein said first distal segment and said second distal segment are not collinear (See θ in Fig. 4B); 
“one of the leg portions…longer in length than the other leg portion” – Para [0062]), and wherein said second distal segment and said second proximal segment are different lengths (“end segments 20, 22 are of different lengths” – Para [0062]).
Therefore, it would be obvious to one of ordinary skill in the art, before the effective filling date of the applicant’s claimed invention to modify the fastener cartridge as disclosed by Hess so that the proximal leg, comprising: a first proximal segment; and a second proximal segment wherein said first proximal segment and said second proximal segment are not collinear; and the distal leg, comprising: a first distal segment; and a second distal segment, wherein said first distal segment and said second distal segment are not collinear; wherein said first distal segment and said first proximal segment are different lengths, and wherein said second distal segment and said second proximal segment are different lengths as taught by Harris in order to prevent rotation of the staple once implanted in tissue (Harris, Para [0062]).

Regarding claim 36, Hess in view of Harris teaches the fastener cartridge as recited above, wherein said proximal leg and said distal leg are the same height (“staple legs 410 are substantially the same length” – Hess, Para [0212]).

Regarding claim 37, Hess in view of Harris teaches the fastener cartridge as recited above, wherein said first proximal segment is oriented at a first angle (Harris, β) relative to said second proximal segment (Harris, 20), wherein said first distal segment Harris, θ) relative to said second distal segment (Harris, 22), and wherein said first angle is different than said second angle (Harris, Para [0062]).
Hess in view of Harris does not expressly disclose that said first proximal segment is obliquely-oriented at a first angle relative to said second proximal segment.
It would have been obvious to one having ordinary skill in the art at the time the invention was made to modify the fastener cartridge disclosed by Hess so that said first proximal segment is obliquely-oriented at a first angle relative to said second proximal segment, since it has been held that discovering an optimum value of a result effective variable involves only routine skill in the art.  In re Boesch, 617 F.2d 272, 205 USPQ 215 (CCPA 1980).

Regarding claim 39, Hess in view of Harris teaches the fastener cartridge as recited above, wherein said proximal leg comprises a first tip (Harris, 26), wherein said distal leg comprises a second tip (Harris, 26), and wherein the longitudinal spread between said first tip and said second tip is different than the longitudinal length of said base (“staple legs 14, 16 can be expanded open to an angle less than or greater than 180°”, Harris – Para [0066], Fig. 5).
It would be obvious to one of ordinary skill in the art, before the effective filling date of the applicant’s claimed invention to modify the fastener cartridge as disclosed by Hess so that said proximal leg comprises a first tip, wherein said distal leg comprises a second tip, and wherein the longitudinal spread between said first tip and said second Harris, Para [0062]).

Regarding claim 40, Hess in view of Harris teaches the fastener cartridge as recited above, wherein said first cavity comprises: a proximal end wall; and a distal end wall, wherein said distal end wall and said proximal end wall are dimensioned apart to bias said proximal leg and said distal leg inwardly (Hess, Fig. 84).

Regarding claim 41, Hess in view of Harris teaches the fastener cartridge as recited above, wherein said cavities are arranged in a longitudinal row (Hess, Fig. 67).
Regarding claim 42, Hess in view of Harris teaches the fastener cartridge as recited above, wherein said firing member is movable distally along said longitudinal row during the firing stroke (Hess, Para [0176]).

Regarding claim 43, Hess discloses a fastener cartridge (64, 318 – Figs. 3 and 67), comprising: 
a cartridge body (326) comprising a tissue-supporting deck (328) and cavities (334) defined in said tissue-supporting deck, said cavities comprising a first cavity (334); 
a firing member (66 – Fig. 3) configured to move through said cartridge body during a firing stroke (Para [0176]); and 
fasteners (302, 413, 415 – Figs. 67 and 86-88) comprising a first fastener positioned in said first cavity (Fig. 67), said first fastener comprising: 
a base (426 – Fig. 86); 
410); and 
a distal leg (410).
Hess does not expressly disclose the proximal leg, comprising: a first proximal segment; and a second proximal segment wherein said first proximal segment and said second proximal segment are not collinear; and a proximal joint between said first proximal segment and said second proximal segment, wherein said proximal joint is a first cantilevered distance from said base; and the distal leg, comprising: a first distal segment; and a second distal segment, wherein said first distal segment and said second distal segment are not collinear; and a distal joint between said first distal segment and said second distal segment, wherein said distal joint is a second cantilevered distance from said base, and wherein said first cantilevered distance is different than said second cantilevered distance.
Hess does disclose that the length of the proximal leg can be different from the length of the distal leg (Para [0212]).
Harris teaches a proximal leg (14 – Fig. 4B), comprising: 
a first proximal segment (at 14); and 
a second proximal segment (20), wherein said first proximal segment and said second proximal segment are not collinear (See β in Fig. 4B); and
a proximal joint (forming angle β in Fig. 4B) between said first proximal segment and said second proximal segment, wherein said proximal joint is a first cantilevered distance from said base (Fig. 4B);
a distal leg (16), comprising: 
at 16); and 
a second distal segment (22), wherein said first distal segment and said second distal segment are not collinear (See θ in Fig. 4B); and
a distal joint (forming angle θ in Fig. 4B) between said first distal segment and said second distal segment, wherein said distal joint is a second cantilevered distance from said base, and wherein said first cantilevered distance is different than said second cantilevered distance (“different lengths resulting in a staple that is asymmetrical in shape” – Para [0062]).
Therefore, it would be obvious to one of ordinary skill in the art, before the effective filling date of the applicant’s claimed invention to modify the fastener cartridge as disclosed by Hess so that the proximal leg, comprising: a first proximal segment; and a second proximal segment wherein said first proximal segment and said second proximal segment are not collinear; and a proximal joint between said first proximal segment and said second proximal segment, wherein said proximal joint is a first cantilevered distance from said base; and the distal leg, comprising: a first distal segment; and a second distal segment, wherein said first distal segment and said second distal segment are not collinear; and a distal joint between said first distal segment and said second distal segment, wherein said distal joint is a second cantilevered distance from said base, and wherein said first cantilevered distance is different than said second cantilevered distance as taught by Harris in order to prevent rotation of the staple once implanted in tissue (Harris, Para [0062]).

Regarding claim 44, Hess in view of Harris teaches the fastener cartridge as recited above, wherein said proximal leg and said distal leg are the same height (“staple legs 410 are substantially the same length” – Hess, Para [0212]).

Regarding claim 45, Hess in view of Harris teaches the fastener cartridge as recited above, wherein said first proximal segment is oriented at a first angle (Harris, β) relative to said second proximal segment (Harris, 20), wherein said first distal segment is obliquely-oriented at a second angle (Harris, θ) relative to said second distal segment (Harris, 22), and wherein said first angle is different than said second angle (Harris, Para [0062]).
Hess in view of Harris does not expressly disclose that said first proximal segment is obliquely-oriented at a first angle relative to said second proximal segment.
It would have been obvious to one having ordinary skill in the art at the time the invention was made to modify the fastener cartridge disclosed by Hess so that said first proximal segment is obliquely-oriented at a first angle relative to said second proximal segment, since it has been held that discovering an optimum value of a result effective variable involves only routine skill in the art.  In re Boesch, 617 F.2d 272, 205 USPQ 215 (CCPA 1980).

Regarding claim 47, Hess in view of Harris teaches the fastener cartridge as recited above, wherein said proximal leg comprises a first tip (Harris, 26), wherein said distal leg comprises a second tip (Harris, 26), and wherein the longitudinal spread between said first tip and said second tip is different than the longitudinal length of said “staple legs 14, 16 can be expanded open to an angle less than or greater than 180°”, Harris – Para [0066], Fig. 5), wherein said first cavity comprises: a proximal end wall; and a distal end wall, wherein said distal end wall and said proximal end wall are dimensioned apart to bias said proximal leg and said distal leg inwardly (Hess, Fig. 84).
It would be obvious to one of ordinary skill in the art, before the effective filling date of the applicant’s claimed invention to modify the fastener cartridge as disclosed by Hess so that said proximal leg comprises a first tip, wherein said distal leg comprises a second tip, and wherein the longitudinal spread between said first tip and said second tip is different than the longitudinal length of said base as taught by Harris in order to prevent rotation of the staple once implanted in tissue (Harris, Para [0062]).

Claims 30, 38, and 46 is/are rejected under 35 U.S.C. 103 as being unpatentable over Hess et al. (US Pub. No. 2011/0192882 A1, herein, Hess) in view of Harris et al. (US Pub. No. 2010/0191262 A1, herein, Harris) and further in view of Viola et al. (US. Pub. No. 2011/0087278 A1, herein, Viola).
Regarding claim 30, Hess in view of Harris teaches the fastener cartridge as recited above, wherein said first proximal segment is oriented at a first angle (Harris, α – Fig. 1) relative to said base, wherein said first distal segment is oriented at a second angle (Harris, α – Fig. 1) relative to said base. 
Hess in view of Harris does not expressly that said first angle is different than said second angle.
α) is different than said second angle (β) (Figs. 3-4, Para [0028]).
Therefore, it would be obvious to one of ordinary skill in the art, before the effective filling date of the applicant’s claimed invention to modify the fastener cartridge as taught by Hess in view of Harris so that said first proximal segment is oriented at a first angle relative to said base, wherein said first distal segment is oriented at a second angle relative to said base, and wherein said first angle is different than said second angle as taught by Viola in order to further permit bending or deformation of the staple (Viola, Para [0027]).

Regarding claim 38, Hess in view of Harris teaches the fastener cartridge as recited above.
Hess in view of Harris does not expressly disclose said first proximal segment is obliquely-oriented at a first angle relative to said base, wherein said first distal segment is obliquely-oriented at a second angle relative to said base, and wherein said first angle is different than said second angle.
Viola teaches said first proximal segment (16 – Fig. 3) is obliquely-oriented at a first angle (α) relative to said base (12, 14), wherein said first distal segment (18) is obliquely-oriented at a second angle (β) relative to said base, and wherein said first angle is different than said second angle (Figs. 3-4, Para [0028])
Therefore, it would be obvious to one of ordinary skill in the art, before the effective filling date of the applicant’s claimed invention to modify the fastener cartridge as taught by Hess in view of Harris so that said first proximal segment is obliquely-Viola, Para [0027]).

Regarding claim 46, Hess in view of Harris teaches the fastener cartridge as recited above.
Hess in view of Harris does not expressly disclose said first proximal segment is obliquely-oriented at a first angle relative to said base, wherein said first distal segment is obliquely-oriented at a second angle relative to said base, and wherein said first angle is different than said second angle.
Viola teaches said first proximal segment (16 – Fig. 3) is obliquely-oriented at a first angle (α) relative to said base (12, 14), wherein said first distal segment (18) is obliquely-oriented at a second angle (β) relative to said base, and wherein said first angle is different than said second angle (Figs. 3-4, Para [0028])
Therefore, it would be obvious to one of ordinary skill in the art, before the effective filling date of the applicant’s claimed invention to modify the fastener cartridge as taught by Hess in view of Harris so that said first proximal segment is obliquely-oriented at a first angle relative to said base, wherein said first distal segment is obliquely-oriented at a second angle relative to said base, and wherein said first angle is different than said second angle as taught by Viola in order to further permit bending or deformation of the staple (Viola, Para [0027]).

Response to Arguments
Applicant’s arguments, see Page 7, filed July 1, 2021, with respect to the Double Patenting rejection of claims 27, 33-35, and 41-43 have been fully considered and are persuasive.  The rejection of July 1, 2021 has been withdrawn. 
Applicant's arguments filed July 1, 2021 have been fully considered but they are not persuasive. 
In regards to Applicant’s arguments that
“Simply replacing the staples of Hess '882 with the staples of Harris '262 would require a substantial reconstruction and redesign of the cartridge 318 of Hess '882, if even possible, and also change the basic firing operation of the cartridge 318. The Examiner does not address if or how jamming, misfiring, and/or inadequate tissue penetration could be prevented when a staple having the configuration depicted in FIG. 4B of Harris '262 is used with the cartridge 318 of Hess '882. Of course, if a "proposed modification or combination of the prior art would change the principle of operation of the prior art invention being modified, then the teachings of the references are not sufficient to render the claims prima facie obvious." MPEP 2143.01 citing In re Ratti, 270 F.2d 810, 123 USPQ 349 (CCPA 1959). Moreover, there is no motivation to make a proposed modification if the modification would render the modified prior art invention inoperable or unsatisfactory for its intended purpose. Id. citing In re Gordon, 733, F.2d 900, 221 U.S.P.Q. 1125 (Fed. Cir 1984).”
This is not persuasive for the following reasons:
Although examiner cites the teachings of the stapler shown in Harris, Fig. 4B, examiner merely relies on Harris to teach that it is known in the art that a fastener can expanded configuration in an intermediate position (Figs. 5 and 30). Examiner interprets this expanded configuration to be equivalent to the configuration of the fasteners disclosed in Hess, Fig. 67. Furthermore, Harris teaches that a fastener of the shape in Fig. 4 “could have benefits for engaging tissue” (Para 0062]). Therefore, examiner maintains that the combination of Hess in view of Harris as recited above teaches the claimed invention. 

Conclusion
THIS ACTION IS MADE FINAL.  Applicant is reminded of the extension of time policy as set forth in 37 CFR 1.136(a).  
A shortened statutory period for reply to this final action is set to expire THREE MONTHS from the mailing date of this action.  In the event a first reply is filed within TWO MONTHS of the mailing date of this final action and the advisory action is not mailed until after the end of the THREE-MONTH shortened statutory period, then the shortened statutory period will expire on the date the advisory action is mailed, and any extension fee pursuant to 37 CFR 1.136(a) will be calculated from the mailing date of the advisory action.  In no event, however, will the statutory period for reply expire later than SIX MONTHS from the mailing date of this final action. 
Any inquiry concerning this communication or earlier communications from the examiner should be directed to CHELSEA E STINSON whose telephone number is (571)270-1744.  The examiner can normally be reached on M-F 8am-4:30pm, Alt. Fridays Off.
Examiner interviews are available via telephone, in-person, and video conferencing using a USPTO supplied web-based collaboration tool. To schedule an 
If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, Thanh Truong can be reached on (571) 272-4472.  The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.
Information regarding the status of an application may be obtained from the Patent Application Information Retrieval (PAIR) system.  Status information for published applications may be obtained from either Private PAIR or Public PAIR.  Status information for unpublished applications is available through Private PAIR only.  For more information about the PAIR system, see https://ppair-my.uspto.gov/pair/PrivatePair. Should you have questions on access to the Private PAIR system, contact the Electronic Business Center (EBC) at 866-217-9197 (toll-free). If you would like assistance from a USPTO Customer Service Representative or access to the automated information system, call 800-786-9199 (IN USA OR CANADA) or 571-272-1000.





July 13, 2021
/CHELSEA E STINSON/Primary Examiner, Art Unit 3731